05/29/2020



                                                                                Case Number: OP 20-0250




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  OP 20-0250

PATRICK JOSEPH ADAMS,

                    Petitioner,

      v.

PETER BLUDWORTH, WARDEN,
CROSSROADS CORRECTIONAL CENTER,

                    Respondent.


                                    ORDER


      Upon consideration of Respondent’s motion for a 30-day extension of

time to file a response, and finding good cause therefore,

      IT IS HEREBY ORDERED that Respondent is granted an extension of

time to and including July 7, 2020, within which to prepare, serve, and file the

State’s response.

      DATED this _________ day of ______________________, 2020.



                                       Chief Justice




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           May 29 2020